DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In particular the term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over DE202011100990 in view of Hoek (NL1027312).  
Regarding claim 1, DE202011100990 teach(es) the structure substantially as claimed, including a table (10 in Fig. 1) having a table frame (20) and a table top (15), wherein the table top rests on the table frame, wherein the table frame has two front table legs (21) and two rear table legs (22), wherein the two front table legs are each arranged outside an edge of the table top in such a way that each of the two front table legs protrudes laterally beyond the given edge (Fig. 4), wherein the two rear table legs are arranged below the table top in such a way that they do not protrude laterally beyond the table top (Fig. 4), wherein a distance between the two front table legs is greater than the distance between the two rear table legs (Fig. 4), wherein the two rear table legs are connected to each other via a rear connecting strut (24); wherein the table top is rectangular in shape (Fig. 4).  DE202011100990 fail(s) to teach a pentagonal tabletop.  However, Hoek teaches a table top (2) that is pentagonal in shape (Fig. 1).  It would have been obvious to one of ordinary skill in the art to substitute a pentagonal tabletop, as taught by Hoek, for the rectangular tabletop of DE202011100990, in order to allow various different arrangements of school tables, and to increase the storage capacity of the table (as suggested by p. 1, lines 21-30 of Hoek).  

    PNG
    media_image1.png
    296
    533
    media_image1.png
    Greyscale

Regarding claim 2, DE202011100990 teaches one table leg (A in Fig. 4 Annotated) of the two front table legs (21) is arranged offset by an offset (D1) to the other table leg (B) of the two front table legs (Fig. 4).
Regarding claims 3-5, Hoek teaches a table top (2) that has three 120° angles and two 90° angles (Figs. 1 & 3 and p. 3, lines 8-11).
Regarding claim 6, DE202011100990 teaches two front table legs (21 of DE202011100990) each arranged in a region between a 90° angle and a 120° angle of the table top (2 of Hoek) (implied by Fig. 4 of DE202011100990 and Fig. 1 of Hoek).
Regarding claim 7, DE202011100990 teaches front (21) & rear (22) table legs.  Additionally, the examiner takes OFFICIAL NOTICE that including a locking caster on the bottom end of a table leg is well-known in the art.  It would have been obvious to one of ordinary skill in the art to add a locking caster to the bottom end of each of the front & rear table legs of DE202011100990 as modified, in order to allow the table to be relocated without having to lift the table.  Hence, DE202011100990 as modified would teach rollers arranged on the two front table legs (21 of DE202011100990) and/or on the two rear table legs (22 of DE202011100990).
Regarding claim 8, DE202011100990 teaches two rear table legs (21) that are each connected via a lateral connecting strut (C-D & E-F) to a front table leg (22).  
Regarding claim 9, DE202011100990 teaches two lateral connecting struts (C-D & E-F) that are each at an angle (γ) to the rear connecting strut (24), wherein the angle (γ) is 90 degrees (Fig. 4).  Additionally, altering the shape of a component has been held to involve only routine skill in the art (MPEP 2144.04); and the instant application fails to provide any specific rationale for making the angle (γ) between 100° and 120°, or 110°.  It would have been an obvious design consideration to one of ordinary skill in the art to modify the table frame of DE202011100990 as modified, by reshaping the table frame to have an angle (γ) of 110°, in order to reduce material usage, and depending on the desired needs of the person constructing the table (e.g., intended use of the table, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claim 10, DE202011100990 as modified teaches two lateral connecting struts (C-D & E-F of DE202011100990) that each extend outwards (via D & F of DE202011100990) in the region of the 90° angle (implied by Fig. 4 of DE202011100990) of the table top (2 of Hoek) laterally at the given edge (5-6 of Hoek) of the table top (as in Fig. 4 of DE202011100990), and each of the outwardly extending ends is connected to one of the two front table legs (21 of DE202011100990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637